Per Curiam.
The appellee, who was the plaintiff below, brought an action against Lasselle and Aldrich, upon a promissory note for the payment of 100 dollars.
The record shows that the defendants, having been duly served with process, were called, and a regular default taken against them, and judgment by default accordingly rendered.
As no motion to set aside the default appears to have been made in the Common Pleas, this appeal is not properly before us. See Blair v. Davis, 9 Ind. R. 236; Har*454lan v. Edwards, at the present term. (1). Where a judgment is taken by default, a motion to set aside the default must precede an appeal to this Court. Blair v. Davis, supra.
D. D. Pratt, for the appellants.
The appeal is dismissed with costs.

 Ante, 430.